Citation Nr: 0946570	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-20 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for lower extremity pain, 
to include as secondary to the service-connected chronic low 
back strain.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to October 
1954 and from July 1955 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Boston, 
Massachusetts Department of Veterans' Affairs (VA) Regional 
Office (RO).

This issue was previously remanded by the Board in March 2009 
for further development.  As noted in the previous Board 
decision, the issue of entitlement to service connection for 
lower extremity pain, to include as secondary to service-
connected chronic low back pain, was originally adjudicated 
on a direct service connection basis, however, the Board will 
adjudicate it on a direct and secondary service connection 
basis as both theories of entitlement pertain to the same 
benefit for the same disability, thereby constituting the 
same claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2007); 
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for chronic low back 
strain, currently evaluated as 20 percent disabling.

2.  The objective medical evidence of record does not 
demonstrate that a lower extremity pain originated service.

3.  The objective medical evidence of record does not 
demonstrate that the Veteran's current lower extremity pain 
is directly related to his service-connected chronic low back 
strain.


CONCLUSION OF LAW

Lower extremity pain, to include as secondary to the service-
connected chronic low back strain, neither incurred in nor 
was aggravated by active service and is not proximately due 
to, or the result of, the service-connected chronic low back 
strain.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Prior to the initial adjudication of the Veteran's claim for 
issue in the March 2006 rating decision, he was provided 
notice of the VCAA in August 2005.  An additional VCAA letter 
was sent in March 2009.  The VCAA letters indicated the types 
of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in March 2009, pertaining to the downstream 
disability rating and effective date elements of his claim, 
with subsequent re-adjudication in an October 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations and 
statements from the Veteran.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including an organic disease of the nervous system, 
if manifested to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 
3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that his current lower extremity pain is 
related to an incident during his active service, wherein he 
was beaten by two military guards and incurred back injuries 
and lower extremity pain resulting from this incident.  

Service treatment reports from the Veteran's first period of 
service, from April 1951 to October 1954 are absent of any 
findings of lower extremity problems.  On the October 1954 
separation examination, no findings of lower extremity 
problems were noted.  

Service treatment reports from the Veteran's second period of 
service, from July 1955 to August 1956 are absent of findings 
related to lower extremity disability.  Service personnel 
records and service treatment reports reflect that the 
Veteran was treated for back injuries resulting from an 
incident in February 1956, when the Veteran was involved in 
an altercation and beaten by military guards.  In a March 
1956 signed statement, a military physician reported that 
based upon a physical examination, palpation of the 
paravertebral muscles bilaterally revealed tenderness and 
mild muscle spasm but no gross limitation of motion or 
associated acute distress.  The physician also reported that 
he felt there was insufficient evidence to support an injury 
to the vertebral column or spinal cord and the results of 
trauma were confined to muscular bruising and irritation in 
that area.  

Upon entry into service, no findings of a lower extremity 
disability were noted.  In service treatment reports from 
February 1956 to May 1956, the Veteran was treated for back 
injuries resulting from an altercation with U.S. Marine 
Guards, at which time the Veteran received physical blows to 
his back.  Following this altercation the Veteran was treated 
for complaints of back pain and a diagnosis of "DU (Fracture 
Lumbar Vertebrae #1)" was noted in February 1956.  No 
complaints of lower extremity problems were noted following 
this accident.  Pursuant to x-rays of the lumbar spine in 
February and March 1956, the radiologist concluded that these 
x-rays revealed evidence of trauma to L1 that was believed to 
be consistent with an old injury, which was later agreed upon 
by a treating physician in April 1956.  In July 1956, the 
Veteran was also treated for a constant back ache he had 
fallen and struck his lumbar spine on a toolbox.  X-rays were 
found to be essentially negative.  No complaints of symptoms 
in the lower extremities were noted following this injury.  
In an August 1956 separation examination, no complaints of 
lower extremity problems were reported and a clinical 
evaluation of the lower extremities was noted to be normal.  

In a March 1957 VA examination, the Veteran complained of low 
back pain radiating into the left leg.  He was diagnosed with 
chronic lumbosacral strain.  No lower extremity abnormality 
was diagnosed.

A May 1971 VA outpatient treatment report reflects that the 
Veteran reported pain which radiated down the leg.  He was 
diagnosed with chronic lumbosacral strain.  No lower 
extremity abnormality was diagnosed.

In an October 1972 VA outpatient treatment report, the 
Veteran was diagnosed with right sciatic neuropathy.  

During a March 1973 VA examination, the Veteran complained of 
back pain and reported a history of a low back injury in 
1955.  No complaints or findings of lower extremity problems 
were noted.  

A May 1976 VA examination reflects that the Veteran reported 
chronic low back strain with pain radiating to the left leg.  
He was diagnosed with chronic low back strain.  No lower 
extremity abnormality was diagnosed.

In a December 1983 VA examination, the Veteran complained 
that in the past three years, he had increasing trouble with 
his back and legs which were very were painful.  He was 
diagnosed with a lumbosacral root lesion at L4-5 and 
peripheral neuropathy.  

VA outpatient treatment reports from October 1985 to December 
1985 reflect that the Veteran was treated for and diagnosed 
with low back pain, left leg weakness, a history of 
significant pain with radiation pattern and low back pain 
radiculopathy.  The diagnoses also included a question of 
spinal cord degeneration.  

During a January 1985 VA examination, the Veteran reported 
problems in the back and legs.  While a neurology examination 
was conducted, no disability of the lower extremities was 
diagnosed.  

A January 1986 VA outpatient treatment report revealed that 
the Veteran complained of low back pain, radiating into the 
right knee.  The physician's impression noted that while this 
was an incomplete evaluation, evidence of an abnormality of 
the proximal portion of the peroneal motor nerve and that 
segment that innervates the anterior tibial muscle on the 
right, due to a slowed conduction time of 37.7 meters per 
second.

In February 1994 and March 1994 VA outpatient treatment 
reports, the Veteran was treated for complaints of pain in 
the left heel and ankle, back, left foot and left knee.  He 
was diagnosed with gouty arthritis in the left foot and left 
knee and left foot gout.  

An October 1999 private treatment report reflects that the 
Veteran had fallen down a flight of stairs and fell the right 
side of his shoulder.  While he complained of pain, there 
were no findings of problems with the lower extremities.  

In a March 2000 VA examination, the Veteran reported having 
constant low back pain and radicular pain to both lower 
extremities intermittently since he was beaten in service in 
1956.  A diagnosis of chronic low back strain was provided.  
No findings of an abnormality in the lower extremities were 
noted.  

Private medical reports and VA outpatient treatment records 
from February 2004 to February 2006 reflect that the Veteran 
was diagnosed with peripheral edema of the lower extremities 
and chronic peripheral edema.  During this time, VA 
outpatient treatment reports also reflect a history of 
degenerative joint disease causing chronic low back pain and 
sciatica.  An August 2005 private medical record reflects 
that he received treatment for diabetic foot care.  A 
February 2006 private radiology report of the lower 
extremities revealed a normal examination.  

In a November 2005 VA examination, the Veteran reported a 
history of suffering from phlebitis which had existed for 
years and constant leg edema, not relieved by foot elevation 
or compression hosiery.  While a physical examination of the 
lower extremities revealed varicose veins, edema and stasis 
pigmentation, the examiner concluded that no diagnosis of 
phlebitis was provided because the condition had resolved.  

In a January 2007 letter by the Veteran's private physician, 
the Veteran reported that he had been beaten severely in the 
legs while in service.  The physician found that the Veteran 
was currently treated by a podiatrist for foot and leg pain 
and had peripheral neuropathy due to diabetes and venous 
insufficiency.  The physician also noted that the Veteran's 
back pain aggravated his feet and leg pain and the feet and 
leg pain prevented him from improvement in his back pain.  

A July 2009 VA outpatient treatment report reflects that the 
Veteran related his pain back to an injury in service at 
least 30 years ago, which the physician found to be 
reasonable.  An examination revealed no major neurologic 
deficits, however the Veteran did have improvement in pain 
when he bent forward or sat down.  He was diagnosed with mild 
stenosis with significant severe spondylosis.  

In an August 2009 VA examination, the Veteran complained of 
back pain which radiated into the legs.  He was diagnosed 
with osteoarthritis of the lumbar spine, degenerative disc 
disease of the lumbar spine, spinal stenosis of the lumbar 
spine and peripheral neuropathy secondary to diabetes 
mellitus.  The examiner opined, based upon a review of the 
claims file and an examination, that while the Veteran 
clearly had both symptoms of spinal stenosis secondary to 
spondylosis in his lumbar spine, the present problems with 
his feet and ankles can more likely than not be attributed to 
the diabetic peripheral neuropathy.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for lower extremity 
pain, to include as secondary to the service-connected 
chronic low back strain, is not warranted on a primary or 
secondary basis.  Service treatment reports do not reflect 
findings of a lower extremity disability or condition in 
service.  The Board notes that while the record reflects that 
Veteran sustained a back injury in service due to an 
altercation and he reported problems with low back pain 
radiating into the left leg in March 1957, within a year from 
his separation from active service, no evidence of record has 
related his lower extremity pain either to his active service 
or to his service-connected chronic low back strain.  In 
fact, the January 2007 private medical report and August 2009 
VA examination both reflect that, while the Veteran has a 
current back disability with spinal stenosis and lumbar 
spondylosis, he currently has peripheral neuropathy in the 
lower extremities due to diabetes and venous insufficiency.  
As the objective evidence of record reflects that no medical 
opinion has been received providing evidence of a 
relationship between the Veteran's lower extremity pain and 
his active military service or between the Veteran's lower 
extremity pain and his service-connected chronic low back 
strain, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the claim for service 
connection for lower extremity pain, to include as secondary 
to a service-connected chronic low back strain, is denied.

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to his symptomatology, 
particularly his lower extremity pain following his discharge 
from active service, however, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for lower extremity pain, to include as 
secondary to a service-connected chronic low back strain, is 
denied



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


